DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/03/2020, 03/09/2021, 01/27/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 01/03/2020 are accepted by the examiner.
Priority
 The application is filed on 01/03/2020 and this has a PCT/US20/16361 filed on 
0203/2020.
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
3.	Further, independent claim 15 recites “comprising: a first blockchain node; a second blockchain node; and a master node coupled over a network to the first blockchain node and the second blockchain node, wherein the master node is configured to: obtain vulnerability data ” in which claimed node could be construed by an ordinary skilled in the art as being software capable of performing claimed functions. 
	In other words, the claimed system is not implemented and/or embodied on a physical hardware (i.e. memory, computer processor, hardware processor or the like) and thus, the claimed invention is directed to non-statutory subject matter.
 	Claims 16-20 are also rejected under 101 because they inherit the deficiencies of the base claim 15.

 				Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 5-6, 8-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tassoumt et al. (US 20210112087 A1, hereinafter, Tassoumt) in view of Jenkinson et al. (US 20190260785 A1, hereinafter, Jenkinson).
 	Regarding claim 1, Tassoumt discloses  method, comprising: obtaining a first plurality of votes for a first blockchain transaction from a plurality of blockchain nodes (Abstract: plurality of computing nodes); 
 	determining a first plurality of weighted votes using the first plurality of votes and respective cybersecurity states of the plurality of blockchain nodes (Paragraph 0005: a distributed security vulnerabilities and exposures intelligence system can include a secure chain of data blocks stored on computing nodes including computing devices), 
 	wherein [the respective cybersecurity states correspond to whether one or more predetermined security vulnerabilities] are associated with the plurality of blockchain nodes (Fig. 6 and associated texts; Paragraphs 0035, 0038-0039: protecting the network against spamming ….wherein a voting program or module configured to establish validation and rejection on a consensus basis, wherein the majority stakeholders' weight determines whether an update gets validated or rejected), and 
 	wherein the respective cybersecurity states are dynamic values that are updated based on changes among the plurality of predetermined security vulnerabilities (Fig. 6 and associated texts; Paragraph 0048: the security update did receive a majority of votes or weighted votes, at 422, transaction information related to the update can be added to a current block and stored in the blockchain data store of the computing nodes. A hash value of a previous block in the blockchain also can be generated and added to the current block); and 
 	determining whether to validate the first blockchain transaction based on the first plurality of weighted votes (Paragraphs 0043, 0035:the voting power of each of the participants is determined, e.g., weighted, by their staked amount, and as shown at 308, the votes with the highest cumulated stakes will win and determine whether the security entry or update is validated or denied.). 
 	Tassoumt does not explicitly states but Jenkinson from the same or similar fields of endeavor teaches the respective cybersecurity states correspond to whether one or more predetermined security vulnerabilities (Paragraph 0039, Claims 17: decision engine to take one or more actions preapproved by a human user to autonomously attempt to contain the potential cyber threat when predefined conditions of suspicious behavior and/or anomaly level are met)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a protected key to be used by a select processor on behalf of an entity unauthorized to use the protected key as taught by Jenkinson in the teachings of Tassoumt for the advantage of analyze the pattern of life data for each endpoint agent connected to that cyber defense appliance. The endpoint agent and the cyber defense appliance may trigger one or more actions to be autonomously taken to contain a detected cyber threat when a cyber-threat risk score is indicative of a likelihood of a cyber-threat is equal to or above an actionable threshold (Jenkinson Abstarct).
 	Regarding claim 2, the combination of Tassoumt and Jenkinson discloses the method of claim 1, further comprising: obtaining vulnerability data regarding a vulnerability scan of a first blockchain node among the plurality of blockchain nodes (Tassoumt Paragraph 0025: The plurality of computing nodes 12 can be managed by members of a threat intelligence community, such as a community that generates, shares, distributes, etc., threat intelligence entries for detecting security threats, developing cyber security tools, etc.), 
 	wherein the vulnerability scan is performed by a vulnerability scanner over a network; and determining a cybersecurity state of the first blockchain node using the vulnerability data (Tassoumt Paragraph 0025: The blockchain and block data 18/20 can include information or data related to submitted and/or validated security updates, such as CVE or EVCE updates). 
 	Regarding claim 3, the combination of Tassoumt and Jenkinson discloses the method of claim 1, wherein the plurality of predetermined security vulnerabilities are selected from a group consisting of: an operating system lacking a current update (Tassoumt Paragraph 0026: related to security entries and/or updates, are added to the chain periodically and synced across all the computing nodes 10.), security vulnerabilities associated with a third party application, and an antivirus program lacking a virus definition update (Tassoumt Paragraph 0026: the blockchain generally enables the creation and maintenance of a digital ledger or record of security entries and updates, e.g., CVE and ECVE updates, on a secure ledger of records distributed about the system). 
  	Regarding claim 5, the combination of Tassoumt and Jenkinson discloses the method of claim 1, wherein a cybersecurity state of a first blockchain node among the plurality of blockchain nodes is determined periodically (Tassoumt Paragraph 0026: related to security entries and/or updates, are added to the chain periodically and synced across all the computing nodes 10.), and wherein a voting weight of the first blockchain node is updated when a new cybersecurity state is determined for the first blockchain node (Paragraph 0039: the validation controller 24 can include a voting program or module configured to establish validation and rejection on a consensus basis, wherein the majority stakeholders' weight determines whether an update gets validated or rejected. More specifically, the validation controller 24 can determine whether a majority of the computing nodes 12 validated or denied, the security entry or update, and if it is a determined that a majority validated the update, the updated is added to the current block and then to the blockchain) . 
 	Regarding claim 6, the combination of Tassoumt and Jenkinson discloses the method of claim 1, wherein the plurality of blockchain nodes comprise a master node, wherein the master node determines weighted voting criteria for voting among the plurality of blockchain nodes, and wherein the master node transmits the weighted voting criteria to the plurality of blockchain nodes within a blockchain ledger (Paragraphs 0039-0040: the validation controller 24 will use the Proof of Work ("PoW") algorithm, workflow, etc. that contains a set of rules that must be meet for validation.). 
  	Regarding claim 8, the combination of Tassoumt and Jenkinson discloses the method of claim 1, wherein the plurality of blockchain nodes are Internet of Things (IoT) devices in a drilling management network (Paragraph 0025: The network 22 can include a public or private network, and in one embodiment, the network 22 includes the internet or other publically available network: Fig. 1 and associated texts). 
 	Regarding claim 9, the combination of Tassoumt and Jenkinson discloses the method of claim 1, further comprising: performing a vulnerability scan by a first blockchain node among the plurality of blockchain nodes (Paragraph 0025: The plurality of computing nodes 12 can be managed by members of a threat intelligence community, such as a community that generates, shares, distributes, etc., threat intelligence entries for detecting security threats,); and 
 	transmitting, by the first blockchain node, vulnerability data to other blockchain nodes among the plurality of blockchain nodes, wherein each blockchain node among the plurality of blockchain nodes updates a respective ledger using the vulnerability data (Paragraphs 0025-0026: The system 10 also includes a network 22 or set of networks, with each computer node 12 being in communication with the network(s) 22, e.g., via a wireless or wired connection or other suitable connection that allows for the transmission and receipt of data or information). 
  	Regarding claim 10; Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
  	Regarding claim 14; Claim 14 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	 Regarding claim 19, the combination of Tassoumt and Jenkinson discloses the system of claim 15, wherein the first blockchain node performs a vulnerability scan on itself to generate a portion of the vulnerability data, and wherein the first blockchain node transmits the portion of the vulnerability data to the master node (Jenkinson, Abstract, Paragraphs 0006, 0018: communications module sends the pattern of life data to the cyber defense appliance installed on a network. The cyber defense appliance at least contains one or more machine-learning models to analyze the pattern of life data for each endpoint agent connected to that cyber defense appliance). 
 	Regarding claim 20, the combination of Tassoumt and Jenkinson discloses 20. The system of claim 15, wherein the weighted voting criteria is stored within a blockchain ledger disposed in the first blockchain node (Tassoumt, Paragraph 0028: validation can be controlled by votes that are weight based on digital tokens using a Proof of Stake (“PoS”) algorithm, workflow,), the second blockchain node, and the master node (Jenkinson, Paragraphs 0092, 0182: cyber-threat risk scores of several different anomalies can be flexibly combined with different weighting algorithms for detections of potential cyber threats). 
Allowable Subject Matter 

9. 	Claims 4, 7, 11, 13, and 18 would be allowable if rewritten or amended to overcome the respective rejection(s) under 35 U.S.C. §101, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Notes 
10.	The Examiner notes that incorporating the combined limitations of claims 19 and 20 into independent claim 15 would better clarify the subject matter/embodiment of claimed invention and would help advance the prosecution. 
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paine (US 20180255079 A1) discloses a cyber security threat detection system for one or more endpoints within a computing environment is disclosed. The system comprises a plurality of collector engines. Each of the collector engines is previously installed on an endpoint of a plurality of endpoints and configured to acquire statistical information at the endpoint.
HASAN (US 20170214701 A1) discloses a system of computer security based on artificial intelligence. Sub-systems include Critical Infrastructure Protection & Retribution (CIPR) through Cloud & Tiered Information Security (CTIS), Machine Clandestine Intelligence (MACINT) & Retribution through Covert Operations in Cyberspace, Logically Inferred Zero-database A-priori Realtime Defense (LIZARD), Critical Thinking Memory & Perception (CTMP), Lexical Objectivity Mining (LOM), Linear Atomic Quantum Information Transfer (LAQIT) and Universal BCHAIN Everything Connections (UBEC) system with Base Connection Harmonization Attaching Integrated Nodes.
12.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498